                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-cv-249-FL
____________________________________
                                      )
MATTHEW BRADLEY,                      )      DEFENDANT ANALYTICAL
                                      )      GRAMMAR, INC.’S APPENDIX
      Plaintiff,                      )      TO LOCAL CIVIL RULE 56.1
v.                                    )      STATEMENT OF
                                      )      UNDISPUTED MATERIAL FACTS IN
ANALYTICAL GRAMMAR, INC.,             )      SUPPORT OF ITS MOTION FOR
                                      )      SUMMARY JUDGMENT
      Defendant.                      )
____________________________________)



                Exhibit 16: True and correct copy of a document produced by Plaintiff in this
                action bearing the Bates Numbers MB_066-067 (Ex. 13 to Declaration of D.
                Booth)




PPAB 5720354v1.docx                   1
         Case 5:19-cv-00249-FL Document 29-16 Filed 07/17/20 Page 1 of 3
              EDIT HISTORY.PDF




Case 5:19-cv-00249-FL Document 29-16 Filed 07/17/20 Page 2 of 3
                                                           MB_066
11/10/2019                                                                                          wrong on many levels - Facebook Search

     wrong on many levels                                                                                                           Matthew     Home        Create


         All        Posts         People      Photos          Videos          Marketplace         Pages          Places       Groups          Apps         Events          Links                              Daphne Bradley


        Filter Results                                                                                                                 Edit History
                                                                                                                                      English (US) · Español · Português (Brasil) ·
                                                                                                                                                                                                              Crispen Tatenda Chisi…
                                                    Matthew Bradley                                                                   Français (France) · Deutsch
        SORT BY                                                                                                                                                                                               Vivian Amador
                                                                                                                                                Matthew Bradley
           Top Posts                       Dec 8, 2017 ·    · This is wrong on so many levels Please                                  Privacy · Terms
                                                                                                                                                 December  8, 2017 ·atAd
                                                                                                                                                      · Advertising      Choices
                                                                                                                                                                       2:02 PM · 233
                                                                                                                                                                                 ·
                                           note that this picture is copyrighted. I appreciate all of you                             Cookies · More                                                          Nathalie Galera Buling
           Most Recent
                                           who shared it (very unexpectedly). Some people, however,                                   Facebook This
                                                                                                                                                 © 2019
                                                                                                                                                      is wrong on so many levels
                                           are passing it off as their own work. I took the picture with                                                                                                      Luke Ruddick
        POSTS FROM                                                                                                                                   Added 1 media to this post.
                                           my phone. This is the original photo (meme added). If you…
           Anyone
                                                     1.5K                                               862 Comments 19K Shares                                                                               Seema Irani
           You

           Your Friends                                                                                                                                                                                       David Host
                                                                                End of Results
           Your Groups and Pages
                                                                                   Matthew Bradley                                                                                                            Dahlia Pearl
           Public
                                                                                   December 8, 2017 ·
           Choose a Source...
                                                                                                                                                                                                              James Parks
                                                                           This is wrong on so many levels
        POST TYPE                                                                                                                               Matthew Bradley
                                                                           Please note that this picture is copyrighted. I appreciate all of youDecember
                                                                                                                                                  who        14, 2018 at 7:48 PM ·    4                          Michele Adrian
           All Posts                                                       shared it (very unexpectedly). Some people, however, are passing it off as
           Posts You've Seen                                               their own work. I took the picture with my phone. This is the original
                                                                                                                                                Thisphoto
                                                                                                                                                        is wrong on so many levels                               Frankie Cruz
                                                                           (meme added). If you see anyone violating this copyright, please let me
                                                                           know. Thanks.                                                        Please     note  that this picture is copyrighted. I appreciate all of you who
        POSTED IN GROUP                                                                                                                                                                                          Christine Wulff
                                                                           _________________________________________________ shared it (very unexpectedly). Some people, however, are passing it off as
           Any Group
                                                                           ^^ This caption goes with the picture ^^                             their own work. I took the picture with my phone. This is the original photo
           Your Groups                                                                                                                          (meme added). If you see anyone violating this copyright, Robin   pleaseHerow
                                                                                                                                                                                                                          let me
                                                                           I added the stuff below after I went over 10K shares. Didn't realize     it would
                                                                                                                                                know.     Thanks.
           Choose a Group...                                               change what people shared on their pages. I apologize to those who          didn't
                                                                                                                                                ...                                                              Patrick Curzon
                                                                           like that.
        TAGGED LOCATION
                                                                           (Wow! I am stunned! Over 10K shares. Time for a shameless plug       See forMore
                                                                                                                                                         my                                                   Tyler Potter
           Anywhere                                                        blog, https://thewayiseethings72.wordpress.com/ . Warning... not all Removed
                                                                                                                                                of it is 1 media from this post.
           Windsor, California                                             funny.)                                                              Added 1 media to this post.                                   Mark Anthony Galera …

           Millerton, New York
                                                                                                                                                                                                              Flora Floen
           Choose a Location...

                                                                                                                                                                                                              Naseem Yar
        DATE POSTED

           Any Date
                                                                                                                                                                                                              Jennifer Dwyer
           2019
                                                                                                                                       This is visible to anyone who can see this post.                                         Close
           2018                                                                                                                                                                                               Alan Nelson
           2017
                                                                                                                                                                                                       GROUP CONVERSATIONS
           Choose a Date...
                                                                                                                                                                                                              LGF OLD TYMERS
                                                                                                                                                                                                              Robyn, Daniel, Paul

                                                                                                                                                                                                       MORE CONTACTS (36)


                                                                                                                                                                                                              Benton Frazier Lobley


                                                                                                                                                                                                              Brenelyn Pino Caro




                                                                                     1.5K                                         862 Comments 19K Shares


                                                                                        Like                     Comment                      Share


                                                                       ;




                                                                                                                                                                                                          Search
                                  Case 5:19-cv-00249-FL Document 29-16 Filed 07/17/20 Page 3 of 3
                                                                                             MB_067
https://www.facebook.com/search/posts/?q=wrong on many levels&ref=side_filter&epa=FILTERS&filters=eyJycF9jcmVhdGlvbl90aW1lIjoie1wibmFtZ… 1/1
